Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.311 Filed 07/26/21 Page 1 of 36




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                     Case No. 19-cv-20029
                                                      Hon. Matthew F. Leitman
v.

DOMINIQUE DUSHON GILBERT,

     Defendant.
__________________________________________________________________/

     OPINION AND ORDER (1) DENYING DEFENDANT’S MOTION AND
       AMENDED MOTION TO VACATE SENTENCE PURSUANT TO
           28 U.S.C. § 2255 (ECF Nos. 41, 50) AND (2) GRANTING
                  A CERTIFICATE OF APPEALABILITY

       In May 2019, Defendant Dominique Dushon Gilbert pleaded guilty to one

count of possession of device-making equipment in violation of 18 U.S.C.

§ 1029(a)(4) and one count of aggravated identity theft in violation of 18 U.S.C.

§ 1028A pursuant to a Rule 11 Plea Agreement. In October 2019, the Court

sentenced Gilbert to a term of 15 months in custody on the device-making count and

24 months in custody on the aggravated identity theft count. The Court directed that

the 24-month sentence for aggravated identity theft run consecutively to both the

sentence on the device-making count and to an undischarged state sentence. When

the Court imposed this sentence, it expressed its belief that it was required to run the

aggravated identity theft sentence consecutively to both of Gilbert’s other sentences.



                                           1
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.312 Filed 07/26/21 Page 2 of 36




      Gilbert has now filed a motion under 28 U.S.C. § 2255 to vacate his sentence.

(See Mot., ECF No. 41; Am. Mot., ECF No. 50.1) He argues that his counsel was

ineffective for (1) failing to argue that the Court had the discretion to run the

aggravated identity theft sentence concurrent with the state sentence, (2) failing to

seek a lower sentence under Section 5G1.3(b)(1) of the United States Sentencing

Guidelines based upon time he spent in state custody prior to sentencing, and (3)

failing to recognize and advise him that the time he spent in state custody would not

be credited against the sentence imposed by the Court. In related claims, Gilbert

argues that in addition to the errors by his counsel, the Court independently erred

when it concluded that it had to run the aggravated identity theft sentence

consecutive to the state sentence and when it failed to adjust his sentence under

Section 5G1.3(b)(1) for the time he served in state custody.

      Gilbert’s arguments raise important questions of first impression in this

Circuit concerning whether 18 U.S.C. § 1028A requires a district court to run an

aggravated identity theft sentence consecutive to an undischarged state sentence.

Gilbert’s arguments are also thoughtful and well-presented by his newly-appointed

counsel. However, for the reasons explained below, the Court respectfully disagrees




1
 Gilbert has filed both a motion to vacate his sentence (ECF No. 41) and an amended
motion that contains additional argument (ECF No 51). For ease of reference, the
Court will refer to both motions collectively as the “motion.”

                                         2
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.313 Filed 07/26/21 Page 3 of 36




with Gilbert’s contentions and concludes that he is not entitled to relief from his

sentence. Accordingly, the Court will DENY Gilbert’s motion.

                                          I

                                          A

      On June 22, 2018, officers from the Mt. Morris Township Police Department

executed a search warrant at a residence in which Gilbert was present. (See Crim.

Compl., ECF No. 1, PageID.2.) The officers discovered a substantial amount of

evidence consistent with the production of fraudulent credit cards, gift cards, and

personal identification cards. (See id., PageID.2-3.) After completing the search, the

officers arrested Gilbert. (See id.) At the time of his arrest, Gilbert was on parole

through the Michigan Department of Corrections (the “MDOC”). (See id.) Upon

Gilbert’s arrest, he was returned to the custody of the MDOC as a parole violator.

      On August 1, 2018, Gilbert was charged in this Court with possessing five or

more false identification documents in violation of 18 U.S.C. § 1028(a)(3),

producing counterfeit access devices in violation of 18 U.S.C. § 1029(a)(1),

possessing 15 or more access devices in violation of 18 U.S.C. § 1029(a)(3), and

possessing device-making equipment in violation of 18 U.S.C. § 1029(a)(4). (See

id., PageID.1.)

      On August 6, 2018, this Court issued a writ of habeas corpus ad

prosequendum to the MDOC directing it to produce Gilbert at the United States



                                          3
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.314 Filed 07/26/21 Page 4 of 36




Courthouse in Flint, Michigan on September 18, 2019, so that he could attend his

initial appearance in this case. (See Writ, ECF No. 2, PageID.8.) The MDOC

delivered Gilbert as directed, and he appeared before the Court as scheduled on

September 18, 2019. (See Audio File, ECF No. 4.) On that same date, appointed

counsel Barry Wolf filed an Appearance on behalf of Gilbert, and Wolf represented

Gilbert at the initial appearance. (See Appearance, ECF No. 3.) At the conclusion

of the initial appearance, Gilbert consented to detention, and the Magistrate Judge

issued a Consent Order of Detention. (See Order, ECF No. 6.)

      Following the initial appearance, Gilbert was not sent back to an MDOC

facility. Instead, he was taken to the Genesee County Jail where he was detained at

the direction of the United States Marshals Service.

                                         B

      On January 16, 2019, a grand jury returned a two-count indictment against

Gilbert. (See Indictment, ECF No. 10.) The indictment charged Gilbert with one

count of possession of device-making equipment in violation of 18 U.S.C. §

1029(a)(4) and one count of possession of a counterfeit access device in violation of

18 U.S.C. § 1029(a)(3). (See id.) Gilbert was arraigned on the indictment on January

22, 2019. (See Dkt.) At the time of the arraignment on the indictment, Gilbert was

still being held at the Genesee County Jail at the direction of the United States

Marshals Service.



                                         4
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.315 Filed 07/26/21 Page 5 of 36




      Shortly after the arraignment, the Court entered a Criminal Trial and

Scheduling Notice (the “Notice”). (See Notice, ECF No. 13.) The Notice set a plea

cutoff date of February 25, 2019, and a trial date of April 2, 2019. (See id.) Wolf

and counsel for the Government thereafter stipulated to the entry of two orders

extending the dates in the Notice. (See Orders, ECF Nos. 14, 15.)

                                         C

      In May 2019, Gilbert agreed to a plea deal. The agreement was memorialized

in a Rule 11 Plea Agreement. (See Plea Agmt., ECF No. 20.) The Plea Agreement

provided that Gilbert would plead guilty to two charges that had been filed by way

of a Superseding Information: one count of possession of device-making equipment

in violation of 18 U.S.C. § 1029(a)(4) and one count of aggravated identity theft in

violation of 18 U.S.C. § 1028A. (See id., PageID.59.) The Plea Agreement further

provided that “[p]ursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal

Procedure the sentence of imprisonment in this case may not be less than 15 months

on count one of the superseding information [which charged possession of device-

making equipment] and not less than 24 months on count two of the superseding

information [which charged aggravated identity theft] and consecutive to any

sentence imposed on count one.” (Id., PageID.63.)

      Gilbert appeared before the Court to enter his plea on May 28, 2019. (See

5/28/19 Plea Hr’g Tr., ECF No. 32.) As part of the plea colloquy, the Court advised



                                         5
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.316 Filed 07/26/21 Page 6 of 36




Gilbert that in connection with his plea of guilty to the aggravated identity theft

charge, he would “be ordered to serve a mandatory term of two years that will run

consecutive to any other term of imprisonment that I impose in this case.” (Id.,

PageID.128.) The Court did not advise Gilbert that it would be required to run his

aggravated identity theft sentence consecutive to any state sentence that he would be

serving in connection with his parole violation. The Court scheduled Gilbert’s

sentencing for September 30, 2019. The Court later re-scheduled the sentencing for

October 1, 2019.

      At the time of Gilbert’s plea hearing on May 28, 2019, Gilbert was still

detained in the Genesee County Jail at the direction of the United States Marshals

Service.

                                         D

      Roughly two months after Gilbert’s plea hearing, on July 19, 2019, the

Michigan Parole Board entered an order formally revoking Gilbert’s parole. (See

Notice of Parole Board Action, ECF No. 47-4, PageID.253; Stipulation, ECF No.

55, PageID.309.) The Parole Board based its decision to revoke Gilbert’s parole on

its determination that Gilbert “cannot be managed in the community.” (Notice of

Parole Board Action, ECF No. 47-4, PageID.255.)




                                         6
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.317 Filed 07/26/21 Page 7 of 36




                                          E

      As the parties prepared for sentencing, the Court’s Probation Department

informed Wolf that Gilbert would not be receiving credit against his sentence for the

time that Gilbert had served in the Genesee County Jail from the time of Gilbert’s

initial appearance through the sentencing hearing. Gilbert would not be credited for

that time because (1) he technically remained in the custody of the MDOC during

his incarceration at the Genesee County Jail2, (2) this time would be credited against

his state sentence, and (3) under 18 U.S.C. § 3585(b), he could not receive credit

against his federal sentence for the time he spent in custody before trial that would

be credited against his state sentence.



2
  Although the United States Marshals Service had physical control over Gilbert
while he was in the Genesee County Jail, he was not technically in federal custody
during that time because he had been transferred to the Marshals Service pursuant
to the writ of habeas corpus ad prosequendum. When the MDOC delivers an inmate
to federal authorities pursuant to such a writ, the MDOC retains legal custody over
the inmate even though it has relinquished physical custody. See Jake v.
Herschberger, 173 F.3d 1059, 1061 n.1 (7th Cir. 1999) (“Because the receiving
sovereign merely obtains limited jurisdiction over the ‘borrowed’ prisoner, the
prisoner is still under the jurisdiction of the sending sovereign, and is considered to
be in the custody of the sending sovereign not the receiving sovereign”); United
States v. Kelly, 661 F.3d 682, 686 (1st Cir. 2011) (explaining that “the nature of the
writ [of habeas ad prosequendum] is such that the sending state retains full
jurisdiction over the prisoner since the prisoner is only ‘on loan’ to the prosecuting
jurisdiction”) (internal quotation marks omitted); Woodson v. Salinas, 2017 WL
2701924, at *3 (E.D. Ky. June 22, 2017) (noting that “a state prisoner borrowed by
federal marshals pursuant to a writ [of habeas ad prosequendum] effects only a
temporary change in physical custody, not legal custody, and that time is credited
against the state sentence”).

                                          7
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.318 Filed 07/26/21 Page 8 of 36




      Wolf was surprised to learn that Gilbert would not receive credit against his

federal sentence for his time spent in the Genesee County Jail. Indeed, before Gilbert

had entered his guilty plea, Wolf had advised Gilbert that he would receive credit for

that time. Wolf explained the situation to the Court in the sentencing memorandum

that he filed on Gilbert’s behalf. (See Sent. Memo., ECF No. 22.) He wrote:

             As Mr. Gilbert has been in federal custody since July 10,
             2018, he and counsel believed this time would count
             against his federal sentence but not be counted against his
             state time. This has turned out to be apparently incorrect.
             According to probation, because Mr. Gilbert is in federal
             custody pursuant to a writ he is not receiving any federal
             credit. While Mr. Gilbert will continue to receive credit
             against his state (MDOC) time it is his belief that had he
             remained with MDOC he would have been paroled and
             returned to federal custody months ago.

(Id., PageID.79.)

      At the sentencing hearing, Wolf again informed the Court that his advice to

Gilbert concerning credit against his federal sentence for the time spent in custody

had turned out to be wrong:

             MR. WOLF: But there is something that I want to bring
             to the Court’s attention. I brought it to Miss Abraham’s
             attention. I put it in the sentencing memo in a footnote.
             And it concerns me because quite frankly, I feel that I
             didn’t do an adequate job in advising my client in terms of
             how time counts and that -- that troubles me.

             I mean, he was – as the Court knows, he was initially
             arrested. He was held on a parole violation with the State
             of Michigan, with the Department of Corrections. Three
             months later, he was then arraigned in Federal Court and

                                          8
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.319 Filed 07/26/21 Page 9 of 36




             he has been held by the -- by the federal government since
             September but he was here on a writ.

             I believed that all of his time, because he was here, being
             held by the feds, by the marshal service, that his time
             would count. And though Mr. Gilbert and I spoke about
             how his time was counting and whether he would have to
             go back and do time with the DOC or if his time was
             counted here, we both believed his time was counted here
             and we believed that he would be getting credit for this
             time.

             And once we got the pre-sentence report and saw that
             because he was here on a writ, that while the time was
             counting against his parole violation, it wasn’t counting
             for his federal time. And so obviously, that’s -- that’s a
             concern. He has been detained for 15 months, I believe,
             at this point or I guess it’s – it’s 13 months and –

(Sentencing Tr., ECF No. 33, PageID.145-146.)

      The Court then questioned whether Gilbert had suffered prejudice as a result

of not having his time in custody applied against his federal sentence. (See id.,

PageID.147.) The Court noted that the time in custody would be credited towards

the state parole-violation sentence and that the time in custody could not be credited

against both sentences. (See id.) In the colloquy set forth below, the Court asked

Wolf to explain how Gilbert suffered an injury under these circumstances, and Wolf

offered Gilbert’s theory as to how he was harmed:

             THE COURT: So what I’m trying to get at in a round-
             about way is, I understand that he, as a technical matter,
             doesn’t get credit for the time here but is this a situation
             where in essence, it all comes out in the wash because he’s



                                          9
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.320 Filed 07/26/21 Page 10 of 36




             facing a sentence here and a state sentence so he’s not
             going to be doubly counted against?

             MR. WOLF: Possibly. What – what Mr. Gilbert believes
             is that had – had we known that this time would not have
             counted against his federal time and he had gone back and
             done his state time, that he believes he would have already
             been paroled through the state and then turned over to the
             feds. So whatever time he started after that, would have
             been counted. So that there’s – there’s a period of months
             there that he believes he wouldn’t have done with the state
             that he would have gotten credit for with the feds. And I
             appreciate that there’s speculation on his part but he
             believes that there would have been at least a few months,
             maybe upwards of six or more, that he would have gotten
             credit for. But I also understand, as does he, that the Rule
             11 says that he has to do at least 39 months. From my
             perspective, had that been clear from the get-go, then it
             may have created some additional negotiating abilities on
             my part to have gotten rid of at least the 39 months. But I
             think it’s important to put it on the record so everyone
             knows that it’s – Mr. Gilbert and I have spoken about that
             before but it’s on the record so if it comes up later, there is
             no question about it.

(Id., PageID.147-148.)

      After Wolf offered this theory as to how Gilbert had been harmed, the Court

confirmed with Gilbert that he still wished to proceed with sentencing

notwithstanding Wolf’s prior erroneous advice that he would receive credit against

his federal sentence for his time served:

             THE COURT: All right. Will you pull that microphone a
             little closer to Mr. Gilbert? Mr. Gilbert, to Mr. Wolf’s
             credit, he candidly acknowledged that there was perhaps a
             misunderstanding about how time would be credited. And
             I want to make sure that it sounds like you and Mr. Wolf

                                            10
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.321 Filed 07/26/21 Page 11 of 36




             have talked about that, you understand the issue and that
             notwithstanding that assumption you guys had about how
             time would be credited, you still want to stick with this
             plea and move forward and have me impose sentence. Is
             that correct?

             THE DEFENDANT: Yes, sir.
             THE COURT: Okay. Is there anything at all that you want
             to say? Any concerns you want to raise? Anything? Now
             is the time.

             THE DEFENDANT: No, sir.

             THE COURT: Okay. You’re still fully satisfied with Mr.
             Wolf’s representation?

             THE DEFENDANT: Yes, sir.

(Id., PageID.150-151.)

      At that point in the proceedings, Wolf asked the Court to run Gilbert’s entire

sentence concurrent with his state parole-violation sentence. (See id.) In response,

the Court expressed its understanding – based upon its recent experience in another

sentencing for an aggravated identity theft conviction – that Gilbert’s sentence on

the aggravated identity theft count had to run “consecutive to all other sentences,”

including Gilbert’s state parole-violation sentence.3 (Id.; emphasis added.) The

Court asked Wolf if he “agree[d] with that,” and Wolf said, “I do, Judge.” (Id.)


3
  At the time Gilbert entered his plea, he was not advised that his aggravated identity
theft sentence would run consecutively to his undischarged state sentence. Instead,
as noted above, he was advised only that the sentence would run consecutive to his
federal sentence for possession of device-making equipment. Nonetheless, Gilbert
did not ask to withdraw his plea at sentencing when the Court stated its newfound

                                          11
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.322 Filed 07/26/21 Page 12 of 36




      The Court then heard from the Government. Because the Court had already

indicated that it would run Gilbert’s aggravated identity theft sentence consecutive

to his state parole-violation sentence, the Government focused on persuading the

Court to also run the possession of device-making equipment sentence consecutive

to the state sentence. The Government argued that a concurrent sentence on the

possession of device-making count would result in too little punishment.

      The Court ultimately imposed upon Gilbert the minimum possible sentence

permitted under the Rule 11 Plea Agreement: 15 months in custody on the device-

making count and 24 months in custody on the aggravated identity theft count. The

Court ordered that the 24 months in custody on the aggravated identity theft count

would run consecutively to both (1) the 15-month sentence on the device-making

count (as specifically required by the Rule 11 Plea Agreement) and (2) Gilbert’s

state parole-violation sentence. (See Judgment, ECF No. 26, PageID.99.) The Court

ordered that Gilbert’s 15-month sentence on the device-making charge would run

concurrent with his undischarged state parole-violation sentence. (See id.)

                                         F

      On October 9, 2019, Gilbert, through new counsel, filed an appeal in the

United States Court of Appeals for the Sixth Circuit. (See Notice of Appeal, ECF


understanding that the aggravated identity theft sentence had to run consecutively to
his state parole-violation sentence. And he still has not requested to withdraw his
plea on that basis.

                                         12
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.323 Filed 07/26/21 Page 13 of 36




No. 27.) In his appeal, he raised a single issue:

              Did Gilbert receive ineffective assistance of counsel when
              defense counsel mistakenly told Gilbert that he would
              receive credit while in pretrial custody when in fact he
              would not because he was in United States custody
              pursuant to a writ from the Michigan Department of
              Corrections?

(Mot., ECF No. 41, PageID.193, quoting appeal brief.)

      The Sixth Circuit affirmed Gilbert’s conviction “because direct appeal is not

the proper vehicle to address Gilbert’s claim of ineffective assistance of counsel.”

United States v. Gilbert, 838 F. App’x 181, 182 (6th Cir. 2021). That court

determined that Gilbert’s claim should be resolved in “post-conviction proceedings”

under 28 U.S.C. § 2255. See id. at 183.

                                          G

      On March 12, 2021, Gilbert, through his third appointed lawyer, filed the

instant motion for relief from sentence under 28 U.S.C. § 2255. (See Mot., ECF No.

41.). In the motion, Gilbert contends that he was deprived of the effective assistance

of counsel.     More specifically, Gilbert asserts that Wolf provided deficient

representation in three respects: (1) by erroneously advising him (Gilbert) that he

would receive credit against his federal sentence for his time spent in the Genesee

County Jail; (2) by failing seek remedial relief under Section 5G1.3(b)(1); and (3)

by failing to correct the Court’s purportedly-mistaken belief that it had to run the




                                          13
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.324 Filed 07/26/21 Page 14 of 36




aggravated identity theft sentence consecutive to the state parole-violation sentence.

(See id., PageID.199.)

      Gilbert submitted an affidavit from Wolf in support of the motion. (See Wolf

Aff., ECF No. 41-3.) As relevant here, Wolf attested:

             6. When the issue of credit for time served came up, I told
             Mr. Gilbert that he would receive credit against his federal
             sentence for the time he spent in the custody of the federal
             Marshals, that began on September 18, 2018 until his
             sentence.

             7. Mr. Gilbert believed that his state time for parole
             violation would be either 6 or 12 months. Receiving credit
             for time served in federal custody toward his federal
             sentence was important.

             8. It was not until I reviewed the Presentence Investigation
             Report and spoke to the probation officer that I realized
             my statement to Mr. Gilbert was wrong under the law and
             that he would not receive any credit for time served on his
             federal sentence, but the time would be credited to his state
             parole violation.

             9. I advised Mr. Gilbert of my error and his right to
             withdraw from the Rule 11 Plea Agreement and that I
             would advise the court of my error. We agreed it was not
             in his best interest to withdraw his plea.

             10. I brought this misconception to the judge’s attention in
             my sentencing memorandum and at the sentencing
             hearing.

             11. Had I been aware that Mr. Gilbert would not have
             received credit for time served on his federal sentence, I
             would have expedited his guilty plea and sentence.




                                          14
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.325 Filed 07/26/21 Page 15 of 36




             12. I did not seek any remedial relief due to my mistake
             through the sentencing judge.

             13. I was not aware that the U.S.S.G. § 5G 1.3 may have
             been available to adjust Mr. Gilbert’s sentence downward
             to account for the time served that the Bureau of Prisons
             would not give him credit for on his federal sentence and
             for a concurrent sentence.

             14. At sentencing, I agreed that the sentence on Count 2,
             Aggravated Identity Theft, had to run consecutive to all
             other sentences, including his undischarged state sentence.

             15. Any mistake of law that I may have made regarding
             credit for time served, the consecutive sentence to his
             undischarged state sentence on Count 2, or my failure to
             seek any relief from the sentencing court under the
             sentencing guidelines, was not a matter of strategy.

(Id., PageID.216-218.)

      On April 15, 2021, Gilbert filed an amendment to his motion to add two claims

that he had omitted from his original motion. (See Am. Mot., ECF No. 50.) As noted

above, in the original motion, Gilbert argued that Wolf was ineffective for (1) failing

to correct the Court’s supposedly-mistaken belief that it had to run the aggravated

identity theft sentence consecutive to the state parole-violation sentence and (2)

failing to seek an adjustment of Gilbert’s sentence under Section 5G1.3(b)(1) for the

time Gilbert spent in the Genesee County Jail. In the amended motion, Gilbert

presented the bases of these ineffective assistance claims “as free-standing

arguments as violations of his due process rights and of the laws of the United States,

not dependent on the [ineffective assistance of counsel] claim.” (Id., PageID.270.)

                                          15
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.326 Filed 07/26/21 Page 16 of 36




Stated another way, in the amended motion, Gilbert argued that wholly apart from

any errors committed by Wolf, the Court erred when it concluded that it had to run

the aggravated identity theft sentence consecutive to the state parole-violation

sentence and when it failed to adjust Gilbert’s sentence under Section 5G1.3(b)(1).

      The Court held a video hearing on Gilbert’s motion on June 7, 2021.

                                          II

                                           A

      Gilbert has moved to vacate his sentence under 28 U.S.C. § 2255. That statute

“is the primary avenue for relief for federal prisoners protesting the legality of their

sentence.” United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). It provides

in relevant part:

             A prisoner in custody under sentence of a court established
             by Act of Congress claiming the right to be released upon
             the ground that the sentence was imposed in violation of
             the Constitution or laws of the United States, or that the
             court was without jurisdiction to impose such sentence, or
             that the sentence was in excess of the maximum authorized
             by law, or is otherwise subject to collateral attack, may
             move the court which imposed the sentence to vacate, set
             aside or correct the sentence.

28 U.S.C. § 2255(a). “In order to prevail upon a § 2255 motion, the movant must

allege as a basis for relief: (1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or law that was so




                                          16
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.327 Filed 07/26/21 Page 17 of 36




fundamental as to render the entire proceeding invalid.” Mallett v. United States, 334

F.3d 491, 496-97 (6th Cir. 2003) (internal quotation marks omitted).

                                          B

      Ineffective assistance claims are governed by the familiar standard described

in Strickland v. Washington, 466 U.S. 668 (1984). The Sixth Circuit has described

how courts apply Strickland as follows:

             To establish ineffective assistance of counsel, a defendant
             must show that: (1) his trial counsel’s performance was
             deficient, and (2) the deficient performance prejudiced the
             defendant. Strickland, 466 U.S. at 687, 104 S.Ct. 2052;
             Kinnard v. United States, 313 F.3d 933, 935 (6th Cir.
             2002). The first prong of this test requires [a defendant] to
             show that counsel’s representation “fell below an
             objective standard of reasonableness.” Strickland, 466
             U.S. at 687–88, 104 S.Ct. 2052. This standard is highly
             deferential, and there is a “strong presumption that
             counsel’s conduct falls within the wide range of
             reasonable professional assistance.” Id. at 689, 104 S.Ct.
             2052. Under the second prong, [a defendant] must show
             “a reasonable probability that, but for counsel’s
             unprofessional errors, the result of the proceeding would
             have been different.” Id. at 694, 104 S.Ct. 2052. “A
             reasonable probability is a probability sufficient to
             undermine confidence in the outcome.” Id. Counsel’s
             performance must have so “undermined the proper
             functioning of the adversarial process that the trial cannot
             be relied on as having produced a just result.” Id. at 686,
             104 S.Ct. 2052. The reviewing court must determine if the
             proceeding was “fundamentally unfair or unreliable; a
             court should not focus the analysis on the outcome.”
             Kinnard, 313 F.3d at 935.

Mallett, 334 F.3d at 497.



                                          17
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.328 Filed 07/26/21 Page 18 of 36




                                         III

       The Court begins with Gilbert’s related claims that (1) the Court erred when

it concluded that it had to run his aggravated identity theft sentence consecutive to

his state parole-violation sentence and (2) Wolf was ineffective for failing to object

to the Court’s error. Both of these claims fail for the same reason. They rest upon

the essential premise that the Court had the discretion to run the aggravated identity

theft sentence concurrent with the state parole-violation sentence, but that premise

is incorrect.

                                          A

       The plain language of the aggravated identity theft statute, 18 U.S.C. § 1028A,

unambiguously required the Court to run the aggravated identity theft sentence

consecutive to the state parole-violation sentence. The statute provides that – with

one narrow exception for sentences on multiple counts of aggravated identity theft

imposed at the same time – “no term of imprisonment imposed on a person under

this section shall run concurrently with any other term of imprisonment imposed on

the person under any other provision of law, including any term of imprisonment

imposed for the felony during which the means of identification was transferred,

possessed, or used.” 18 U.S.C. § 1028A(b)(2) (emphasis added). There is “no reason

to exclude state sentences from the ambit of this provision.” United States v. Usher,

789 F. App’x 585, 586 (9th Cir. 2020) (holding that district court was required to



                                         18
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.329 Filed 07/26/21 Page 19 of 36




run aggravated identity theft statute consecutive to undischarged sentences for state-

law offenses). Indeed, because a state custodial sentence plainly qualifies as an

“other term of imprisonment imposed under any other provision of law” under

Section 1028A(b)(2), the statute “requires” district courts to run aggravated identity

theft sentences “consecutively” to state sentences. United States v. Lingatong, 490

F. App’x 68, 69 (9th Cir. 2012). See also United States v. Ward, 793 F. App’x 629,

630 (9th Cir. 2020) (explaining that a district court “has no discretion” and “must

run” an aggravated identity theft sentence consecutive to a state sentence).

      The United States Supreme Court’s decision in United States v. Gonzales, 520

U.S. 1 (1997), confirms that the plain language of Section 1028A(b)(2) required the

Court to run Gilbert’s aggravated identity theft sentence consecutive to his state

parole-violation sentence. Gonzales involved 18 U.S.C. § 924(c), a statute that

prohibits, among other things, the use of a firearm during and in relation to certain

drug trafficking crimes. Section 924(c), like Section 1028A(b)(2), prohibits district

courts from imposing a sentence “concurrently with any other term of

imprisonment.” Id. at 3 (quoting statute). In Gonzales, the Supreme Court was

“asked to decide whether a federal court may direct that a prison sentence [for using

a firearm during and in relation to a drug trafficking crime] under 18 U.S.C. § 924(c)

run concurrently with a state-imposed sentence even though § 924(c) provides that

a sentence imposed under that statute ‘shall [not] run … concurrently with any other



                                         19
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.330 Filed 07/26/21 Page 20 of 36




term of imprisonment.’” Id. at 2-3 (quoting 18 U.S.C. § 924(c). The Supreme Court

held that a district court “may not” do so. Id. at 3. It explained:

             The question we face is whether the phrase “any other
             term of imprisonment” “means what it says, or whether it
             should be limited to some subset” of prison
             sentences, Maine v. Thiboutot, 448 U.S. 1, 4, 100 S.Ct.
             2502, 2504, 65 L.Ed.2d 555 (1980)—namely, only federal
             sentences. Read naturally, the word “any” has an
             expansive meaning, that is, “one or some indiscriminately
             of whatever kind.” Webster’s Third New International
             Dictionary 97 (1976). Congress did not add any language
             limiting the breadth of that word, and so we must read §
             924(c) as referring to all “term[s] of imprisonment,”
             including those imposed by state courts. Cf. United States
             v. Alvarez–Sanchez, 511 U.S. 350, 358, 114 S.Ct. 1599,
             1604, 128 L.Ed.2d 319 (1994) (noting that statute referring
             to “any law enforcement officer” includes “federal, state,
             or local” officers); Collector v. Hubbard, 12 Wall. 1, 15,
             20 L.Ed. 272 (1871) (stating “it is quite clear” that a statute
             prohibiting the filing of suit “in any court” “includes the
             State courts as well as the Federal courts,” because “there
             is not a word in the [statute] tending to show that the words
             ‘in any court’ are not used in their ordinary sense”). There
             is no basis in the text for limiting § 924(c) to federal
             sentences.
Id. at 5.

       As Gonzales makes clear, a district court “must read” the phrase “any term of

imprisonment” in Section 1028A(b)(2) “as referring to all ‘terms of imprisonment,’

including those imposed by state courts.” Id.

       The structure of the aggravated identity theft statute further confirms that the

statute prohibits district courts from running aggravated identity theft sentences

concurrently with state sentences. As noted above, the statute does recognize one

                                           20
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.331 Filed 07/26/21 Page 21 of 36




narrow exception to the ban on concurrent sentences. That exception is found in

subsection (b)(4) of the statute, which provides in relevant part that “a term of

imprisonment imposed on a person for a violation of this section may, in the

discretion of the court, run concurrently, in whole or in part, only with another term

of imprisonment that is imposed by the court at the same time on that person for an

additional violation of this section….” 18 U.S.C. § 1028A(b)(4) (emphasis added).

In subsection (b)(4), Congress carefully identified the “only” sentence to which an

aggravated identity theft sentence may run concurrently, and that sentence is not one

imposed by a state court. This underscores that the Court lacked the discretion to

run Gilbert’s aggravated identity theft sentence concurrently with his state sentence.

                                          B

      Gilbert offers three counterarguments as to why the Court had the discretion

to run his aggravated identity theft sentence concurrently with his state parole-

violation sentence. All of his contentions are thoughtful, but none persuade the

Court that it could have run the sentences concurrently.

                                          1

      Gilbert first offers a competing interpretation of Section 1028A(b)(2). He

argues that “[t]he pertinent controlling word in the statute is ‘imposed.’” (Gilbert

Reply Br., ECF No. 52, PageID.292.) He then highlights that the statute precludes

a district court from running an aggravated identity theft sentence concurrent with



                                         21
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.332 Filed 07/26/21 Page 22 of 36




“any other term of imprisonment imposed on the person.” (Id.; emphasis added by

Gilbert.) And he argues that “[w]hen read in its entirety[,] the phrase ‘under any

term of imprisonment’ is modified to refer [only] to the imposition of any other term

of imprisonment at the time of sentencing.” (Id.; emphasis added by Gilbert.) Simply

put, according to Gilbert, Section 1028A(b)(2) only requires a district court to run

an aggravated identity theft sentence consecutive to the other sentences that the court

imposes at the same time; he insists that a district court retains discretion to run an

aggravated identity theft sentence concurrent with any sentence imposed at a

different time – including a sentence imposed by a state court at an earlier time. (See

id.) In support of this interpretation, Gilbert directs the Court to the statement by the

United States Court of Appeals for the Eighth Circuit that an aggravated identity

theft sentence “must run consecutively to any other term of imprisonment imposed

by the court at the same time.” (Id., quoting United States v. Lee, 545 F.3d 678, 680

(8th Cir. 2008); emphasis added by Gilbert.)

      But a careful reading of Section 1028A(b), in its entirety, shows that Gilbert’s

reading of Section 1028A(b)(2) cannot be correct. See, e.g., Grable & Sons Metal

Prods. v. Darue Eng’g & Mfg., 377 F.3d 592, 596–97 (6th Cir. 2004) (explaining

that under a “longstanding cannon of statutory construction,” courts “should read

statutes as a whole”). As noted above, a different subsection of Section 1028A(b),

subsection (b)(4), provides that a district court may run an aggravated identity theft



                                           22
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.333 Filed 07/26/21 Page 23 of 36




sentence concurrent with another aggravated identity theft sentence that “is imposed

by the court at the same time.” 18 U.S.C. § 1028A(b)(4) (emphasis added).

Subsection (b)(4) shows that Congress knew how to refer to sentences imposed “at

the same time” when it had such sentences in mind. If Congress had intended for

the ban on concurrent sentences in Section 1028A(b)(2) to apply only to sentences

imposed “at the same time,” it would have expressly said so – just as it did in Section

1028A(b)(4).

      The Eighth Circuit did not hold to the contrary in Lee. The issue in Lee was

whether the district court erred when, at a single sentencing proceeding, it decided

to run the defendant’s multiple aggravated identity theft sentences consecutive to

one another. See Lee, 545 F.3d at 680.      Thus, any language in Lee that arguably

suggests that a district court may run an aggravated identity theft sentence concurrent

with any sentence that was not imposed “at the same time” is dicta. Moreover, that

dicta is not particularly persuasive with respect to the issue before this Court because

there is no reason to believe that the Eighth Circuit in Lee was closely focused on

whether Section 1028A(b)(2) applies only to sentences imposed at the same time.

                                           2

      Gilbert next argues that a different statute, 18 U.S.C. § 3584(a), authorized

the Court to run his aggravated identity theft sentence concurrently with his

undischarged state sentence. That statute provides, in relevant part, that “if a term



                                          23
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.334 Filed 07/26/21 Page 24 of 36




of imprisonment is imposed on a defendant who is already subject to an

undischarged term of imprisonment, the terms may run concurrently or

consecutively.” 18 U.S.C. § 3584(a) (emphasis added). Gilbert directs the Court to

statements by the Sixth Circuit that under this statute, a “district court has discretion

to order a federal sentence to run either concurrently or consecutively to an

undischarged [state] term of imprisonment.” (Mot., ECF No. 41, PageID.204,

quoting United States v. Gibbs, 626 F.3d 344, 349 (6th Cir. 2010).)

      Gilbert’s reliance on Section 3584(a) is misplaced because that statute does

not control over Section 1028A(b)(2).           As described in detail above, Section

1028A(b)(2) specifically addresses when aggravated identity theft sentences may

run concurrently and consecutively. Section 3584(A), in contrast, provides general

direction concerning the imposition of concurrent sentences upon a defendant who

is serving another undischarged sentence. It is well-established where a specific

statute and a general one both apply, the specific statute controls over the general

one. See Crawford Fitting Co. v. J.T. Gibbons, Inc. 482 U.S. 437, 445 (1987).

(explaining that a specific statute controls over a general one). Thus, in Gilbert’s

case, Section 1028A(b)(2) controlled over Section 3584(a) and mandated that his

aggravated identity theft sentence run consecutively to his undischarged state parole-

violation sentence.




                                           24
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.335 Filed 07/26/21 Page 25 of 36




                                          3

      Finally, Gilbert argues that Section 5G1.3(b)(2) of the United States

Sentencing Guidelines required the Court to run his aggravated identity theft

sentence concurrently with his undischarged state parole-violation sentence. Section

5G1.3(b)(2) provides that if a “term of imprisonment resulted from another offense

that is relevant conduct to the instant offense of conviction,” then “ the sentence for

the instant offense shall be imposed to run concurrently to the remainder of the

undischarged term of imprisonment.” U.S.S.G. § 5G1.3(b)(2). Gilbert contends that

this provision applies to him because (1) the conduct underlying his state parole

violation was relevant conduct to his aggravated identity theft conviction and (2) a

term of imprisonment resulted from the parole violation. Gilbert says that since the

Section 5G1.3(b)(2) applies, his aggravated identity theft sentence had to run

concurrently with the state parole-violation sentence.

      But even if Section 5G1.3(b)(2) applies to Gilbert, it cannot displace Section

1028A(b)(2). To the extent that Section 5G1.3(b)(2) requires a concurrent sentence,

it conflicts with the requirement in Section 1028A(b)(2) that the sentences run

consecutively, and in the event of a conflict between a provision of the Sentencing

Guidelines and a statute, “the statute controls.” United States v. Smith, 354 F.3d 171,

175 (2d Cir. 2003). Thus, in Gilbert’s case, Section 1028A(b)(2) trumped Section




                                          25
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.336 Filed 07/26/21 Page 26 of 36




5G1.3(b)(2) and mandated that his aggravated identity theft sentence run

consecutive to his undischarged state parole-violation sentence.

      Not so fast, says Gilbert. He insists that the Sixth Circuit has already ruled

that notwithstanding Section 1028A(b)(2), Section 5G1.3 gives district courts the

discretion to run an aggravated identity theft sentence concurrently with an

undischarged state sentence. He directs the Court to the decision in United States v.

Potts, 947 F.3d 357 (6th Cir. 2020). The defendant in Potts pleaded guilty to “one

count of unauthorized-access-device fraud and two counts of aggravated identity

theft.” Id. at 362.   The district court imposed a 60-month sentence on the

unauthorized-access-device fraud conviction and 24-month sentences on each of the

aggravated identity theft convictions, and the court decided to run all of these

sentences consecutively. See id. Potts’ total sentence was thus nine years.

      By the time Potts appeared for sentencing, he had begun serving “a sentence

for a domestic violence conviction in Michigan state court.” Id. at 369. The district

court then had to decide whether to run the sentences on Potts’ federal convictions

consecutively or concurrently to his state sentence. Potts urged the court to run the

federal sentences concurrent with the state sentences. See id. at 364. The

Government opposed that request. See id. It argued that the circumstances warranted

consecutive sentences. Notably, however, there is no indication that the Government

also argued that Section 1028A(b)(2) prohibited categorically prohibited the district



                                         26
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.337 Filed 07/26/21 Page 27 of 36




court from running Potts’ two 24-month aggravated identity theft sentences

concurrently to his state sentence. After hearing the parties’ arguments, the district

court decided to run Potts’ aggravated identity theft sentence consecutive to his state

domestic violence conviction. See id. Potts did not object to the district court’s

decision to run the sentences consecutively. See id.

      In the Sixth Circuit, Potts argued that the district court committed a procedural

error when it decided to run his federal sentences consecutive to his state sentence.

He claimed that the district court “failed to expressly reference [Section] 5G1.3

before deciding whether to run his federal and state sentences concurrently.” Id. at

369. He invoked Section 5G1.3 because one of the Application Notes to that

provision “articulates factors sentencing courts should consider before deciding

whether to run state and federal sentences concurrently.” Id. Once again, the

Government did not respond to Potts’ argument by contending that Section

1028A(b)(2) precluded the district court from running Potts’ two 24-month

aggravated identity theft sentences concurrently to Potts’ state sentence. Instead, the

Government treated Potts’ three-part federal sentence (consisting of 60 months on

the access-device conviction plus 24 months on each of the two identity theft

convictions) as a unitary sentence that the district court could have chosen to run

concurrently under Section 5G1.3. The Government argued that the district court’s

sentence should stand because even though the court did not expressly reference the



                                          27
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.338 Filed 07/26/21 Page 28 of 36




Application Note to Section 5G1.3, the court had sufficiently considered the factors

in the Note. (See Gv’t. Br., United States v. Potts, Sixth Cir. Case No. 18-1961, Dkt.

No. 34 at 39-46.)

         The Sixth Circuit agreed with the Government. Reviewing only for plain error

(because Potts failed to object), the Sixth Circuit concluded that the district court

“adequately considered” the factors in the Application Note to 5G1.3. Potts, 947

F.3d at 369-70. The Sixth Circuit therefore affirmed the district court’s decision to

run Potts’ federal sentences consecutively to his state sentence.

         Gilbert argues that the Sixth Circuit necessarily concluded that

notwithstanding Section 1028A(b), Section 5G1.3 authorizes a district court to run

an aggravated identity theft sentence concurrent with an undischarged state sentence.

He insists that it would have made no sense for the Sixth Circuit to have analyzed

whether the district court abused its discretion in running the sentences concurrently

unless the Sixth Circuit had first concluded that the district court had the discretion

to do so under Section 5G1.3. That is a fair point. Moreover, when reciting the

procedural background of the case, the Sixth Circuit said, “pursuant to U.S.S.G.

5G1.3(d), the district court had discretion to run [Potts’] nine-year sentence

concurrently, partially concurrently, or consecutively to Potts’s not-yet-completed

state term of imprisonment.” Id. at 364. This further supports Gilbert’s reading of

Potts.



                                          28
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.339 Filed 07/26/21 Page 29 of 36




      The Court nonetheless concludes that Potts cannot reasonably be read as

holding that despite Section 1028A(b), Section 5G1.3 permits a district court to run

an aggravated identity theft sentence concurrently with an undischarged state

sentence. “For a court’s conclusion about an issue to be part of its holding,” (1) the

court’s resolution of the issue “must contribute to the judgment,” (2) “it must be

clear that the court intended to rest the judgment (if necessary) on its conclusion

about the issue,” and (3) “it must be clear that the court considered the issue and

consciously reached a conclusion about it.” Wright v. Spaulding, 939 F.3d 695, 701-

02 (6th Cir. 2019) (quotations and citations omitted). Under this test, it is clear that

the Sixth Circuit in Potts did not hold that Section 5G1.3 supersedes the prohibition

in Section 1028A(b)(2) against running an aggravated identity theft sentence

concurrently with any other sentence. Neither of the parties presented arguments

concerning the operation of Section 1028A(b)(2) with respect to undischarged state

sentences, and there is no indication that the Sixth Circuit considered how Section

1028A(b)(2) interacts with Section 5G1.3. Most importantly, the Sixth Circuit did

not say that Section 1028A(b)(2) gives way to Section 5G1.3. Simply put, at most,

the Sixth Circuit in Potts assumed – without squarely deciding – that notwithstanding

Section 1028A(b)(2), under Section 5G1.3, a district court may run an aggravated

identity theft sentence concurrently with an undischarged state sentence. That

assumption cannot override the plain language of Section 1028A(b)(2) and the



                                          29
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.340 Filed 07/26/21 Page 30 of 36




Supreme Court’s decision in Gonzales – both of which compel the conclusion that a

district court may not run an aggravated identity theft sentence concurrently with an

undischarged state sentence.

                                           C

      For all of the reasons explained above, Section 1028A(b)(2) required the

Court to run Gilbert’s aggravated identity theft sentence consecutively to his

undischarged state parole-violation sentence. Thus, the Court did not err in doing

so, and Wolf was not ineffective in failing to object to the Court’s decision to do so.

See Harris v. United States, 204 F.3d 681, 683 (6th Cir. 2000) (explaining that an

attorney is not ineffective for failing to make a futile objection).

                                          IV

      The Court now turns to Gilbert’s claims related to Section 5G1.3(b)(1) of the

Sentencing Guidelines.4 That provision states, in relevant part, that if “a term of

imprisonment resulted from another offense that is relevant conduct to the instant

offense of conviction,” then “the court shall adjust the sentence for any period of

imprisonment already served on the undischarged term of imprisonment if the court

determines that such period of imprisonment will not be credited to the federal

sentence by the Bureau of Prisons.” U.S.S.G. § 5G1.3(b)(1). As noted above, Gilbert


4
  Gilbert’s claims related to Section 5G1.3(b)(1) differ from his arguments related
to Section 5G1.3(b)(2), which are addressed in the prior portions of this Opinion
and Order.

                                           30
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.341 Filed 07/26/21 Page 31 of 36




contends that his parole violation was relevant conduct to his aggravated identity

theft conviction. Moreover, it is undisputed that the time Gilbert served in MDOC

custody from the time of his arrest through the time of his sentencing in this case

will not be “credited to [his] sentence by the Bureau of Prisons.” Id. From this,

Gilbert concludes that the Court was required to “adjust his sentence” for that period

of time. He contends that the Court erred in failing to do so and that Wolf was

ineffective for not objecting to the Court’s error.

      These claims for relief are foreclosed by the terms of Gilbert’s Rule 11 Plea

Agreement. That agreement – which Gilbert freely negotiated and which the Court

accepted – required the Court to impose a sentence of not less than 39 months in

custody. (See Plea Agmt., ECF No. 20, PageID.63.)            Because Gilbert freely

negotiated away any right he may have had – on any basis – to seek and/or receive

a sentence of less than 39 months, he is not entitled to relief on the ground that the

Court failed to “adjust” his sentence below 39 months based upon his time spent in

custody before sentencing. Likewise, given the terms of the Plea Agreement, Wolf

was not ineffective for failing to seek an “adjust[ment]” to a sentence below 39

months based upon the time that Gilbert spent in custody.

                                           V

      Finally, the Court takes up Gilbert’s claim that Wolf was ineffective for failing

to recognize and advise him that the time he spent in state custody would not be



                                          31
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.342 Filed 07/26/21 Page 32 of 36




credited against the sentence imposed by the Court. Assuming arguendo that Wolf

performed deficiently in these regards, Gilbert is still not entitled to relief because

he has not shown that he suffered prejudice.

      Gilbert offers three theories as to how Wolf’s misunderstanding of the

sentencing credit issue caused him (Gilbert) to suffer prejudice, but all are belied by

the record. Gilbert’s first theory of prejudice is as follows:

             First, counsel could have informed Gilbert that his pretrial
             federal custody with the U.S. Marshals would be dead time
             and he could be returned to state custody by waiving any
             anti-shutting provisions of the Interstate Agreement on
             Detainers. That procedure is a common practice, which is
             effectuated by simply executing a form waiver. Given the
             state violation was a “technical violation” for the same
             federal offense, there is a reasonable probability that the
             state would have required Gilbert to serve a minimum
             sentence, allowing him to be returned to federal custody
             via a detainer and thus start his credit under the federal
             sentence. And, of course, there would have been no
             undischarged sentence for Count 2 to run consecutive to at
             that point.

(Mot. ECF No. 41, PageID.208; emphasis added.) The record reveals, however, that

the Parole Board did not view Gilbert’s parole violation as an insignificant infraction

worthy of only a “minimum sentence.”            On the contrary, the Parole Board

determined that Gilbert’s violation “show[ed] that he cannot be managed in the

community.” (Parole Board Notice of Action, ECF No. 47-4, PageID.255.) The

Parole Board therefore required Gilbert to serve a term of 24 months in custody

based upon the violation. (See id., PageID.253.) Given the Parole Board’s action,

                                          32
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.343 Filed 07/26/21 Page 33 of 36




Gilbert has failed to show a reasonable probability that he would have received a

“minimum sentence” from the Parole Board if Wolf had given him correct advice

about the sentence credit issue and if, based upon that advice, he had been able to

appear before the Parole Board earlier.

      Second, Gilbert argues that if Wolf had properly understood the sentencing

credit issue, he could have negotiated a better plea deal for Gilbert. (See Mot., ECF

No. 41, PageID.209.) But the Government says that it had substantial evidence

against Gilbert – “including a full video confession” – and that it was simply

unwilling to make “a better plea offer.” (Gv’t. Resp., ECF No. 47, PageID.243.)

There is no persuasive evidence that the outcome of the plea negotiations would

have been different if Wolf had properly understood the sentencing credit issue.

      Third, Gilbert argues that “the exhibits attached by the government in their

Response expose the prejudice to [him] when his attorney failed to seek his return

to state custody and the failure of the government to discharge their writ after

sentencing on October 1, 2019.” (Gilbert Reply Br., ECF No. 52, PageID.297.)

Gilbert explains the prejudice that is supposedly reflected in these exhibits as

follows:

             At sentencing, the Court indicated that attorneys had
             represented that the MDOC would impose little or no time
             for parole violations and release them to the federal
             authorities as a cost-saving matter. The Assistant U.S.
             Attorney agreed “one hundred percent” (Sentencing, ECF
             No. 33, PageID.153-154).

                                          33
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.344 Filed 07/26/21 Page 34 of 36




            Gilbert was arrested on June 22, 2018 and was lodged in
            the Genesee County Jail and “available” to MDOC for a
            violation of his parole (Exhibit 2, ECF No. 47-3, Page
            ID.249). According to the government, MDOC “revoked
            Gilbert’s probation and sentenced him to 24 months
            custody” on July 19, 2019 (ECF No. 47, PageID.231).
            Yet, Gilbert’s MDOC parole violation hearing was not
            until August 2, 2018 (ECF No. 47, Page ID.231; Exhibit
            1, ECF No. 47-2, PageID.247). At that hearing, Gilbert
            pled no contest with an agreement that the Office of Field
            Programs (OFP) would recommend a 12 month
            continuance. In any event, assuming a 24 month
            continuance of “flop” to serve, Gilbert’s time to be
            released on parole was June 24, 2020 (24 months after
            June 25, 2018). Had Gilbert been released from his federal
            writ on October 1, 2019, he would have been released after
            a short time, as stated at sentencing, but at the latest on
            June 24, 2020. And his federal time began on October 1,
            2019. That means he would have spent 8 months and 23
            days in state custody (October 1, 2019 to June 24, 2020)
            and then released to federal authorities. Gilbert could have
            received that time as credit on his federal sentence for his
            concurrent sentence on Count 1. Instead, the BOP released
            Gilbert back to MDOC on March 5, 2021 and the Parole
            Board will not release him on parole until April 28, 2021
            (ECF No. 47, PageID.231; ECF No. 47-5, Page ID.256
            identified as Exhibit 4). And if Gilbert had been released
            on the federal writ on October 1, 2019, there would have
            been no consecutive sentence on Count 2 to run
            consecutively as Gilbert would have served more than his
            15 months on Count 1 by June 24, 2020.

(Id., PageID.297-298.)

      The Court had some difficulty following the entirety of this argument. But,

in any event, the Court does not find this theory of prejudice to be sufficient. As

noted above, in order to show prejudice, Gilbert needed to demonstrate a reasonable

                                        34
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.345 Filed 07/26/21 Page 35 of 36




probability that the outcome of the proceedings would have been different. The

Court is not persuaded that the series of events postulated by Gilbert above was

reasonably probable.

      For all of the reasons stated above, Gilbert is not entitled to relief, and the

Court will deny his motion.

                                          VI

      Gilbert may not appeal the Court’s decision unless the Court issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22.

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That

standard is met when “reasonable jurists could debate whether ... the petition should

have been resolved in a different manner.” Welch v. United States, 136 S. Ct. 1257,

1263 (2016) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                Here,

reasonable jurists could debate the Court’s conclusion that Gilbert is not entitled to

the relief he seeks. Thus, the Court will issue Gilbert a certificate of appealability.

                                          VII

      For all of the reasons explained above, IT IS HEREBY ORDERED that:

            Gilbert’s motion to vacate his sentence (ECF Nos. 41, 50) is DENIED;

             and




                                           35
Case 4:19-cr-20029-MFL-SDD ECF No. 56, PageID.346 Filed 07/26/21 Page 36 of 36




           Gilbert is GRANTED a Certificate of Appealability with respect to the

            Court’s denial of his motion.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: July 26, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 26, 2021, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-3794




                                       36
